Case 21-53366-pwb       Doc 25   Filed 06/23/21 Entered 06/23/21 15:09:41            Desc Main
                                 Document     Page 1 of 1
                                                                     021 -533Ipb


              2021 JUN 23 NI I:
                                II
                                                Certificate Number: 15725-GAN-CC-035764531

                                              11111111111111111111111,111n1
                                                                       c111,11110 11111111111111111

                     CERTIFICATE OF COUNSELING

 I CERTIFY that on June 16, 2021, at 8:14 o'clock PM EDT, Billy Kirby received
 from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111 to
 provide credit counseling in the Northern District of Georgia, an individual [or
 group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   June 16, 2021                           By:      /s/Calvin Yim


                                                Name: Calvin Yim


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the Counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
